Per Curiam:
This is a motion by the respondent to dismiss the appeal for lack of prosecution thereof. The affidavits in opposition are silent with respect to the special rule adopted by this court on October 4, 1910. Inasmuch as there are frequent violations thereof, we think it advisable to call the attention of the bar in this formal way to the rule, which is as follows: “When a motion is made to dismiss an appeal for want of prosecution or other neglect, the party desiring to oppose such a motion, in addition to affidavits stating facts excusing the delay, must also submit affidavits stating concisely the facts out of which the controversy arose, and the questions of law and fact involved in the said.appeal, and showing that the appeal is a meritorious one.”
This motion will be held for five days so as to afford, opportunity to the appellant to submit such further papers as may be deemed advisable. But the action of the- .court in this instance is not to be regarded as a precedent.
Jenks, P. J., Burr, Thomas, Carr and Woodward, JJ., concurred.
Motion held for five days so as to afford opportunity to the appellant to submit such further papers as may be deemed advisable.